       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 1 of 20




                  IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MONTANA, BUTTE DIVISION


PATRICIA McGOWN,
                                               Cause No. CV-20-20-BU-BMM
            Plaintiff,
                                                    Hon. Brian M. Morris
       v.

WILLIAM INSKEEP; MARK                            AMENDED STIPULATED
KOZUBAL; SUSTAINABLE                              PROTECTIVE ORDER
BIOPRODUCTS LLC;
SUSTAINABLE BIOPRODUCTS
HOLDINGS COMPANY LLC;
SUSTAINABLE BIOPRODUCTS
INC.; and DOES 1–5,

            Defendants.


      Pursuant to Rules 5.2(d), (e), and 26(c), F.R.Civ.P., and Local Rules 5.2 and

26.4, the parties in the above-captioned matter jointly stipulate to the entry of this

Amended Stipulated Protective Order.

      In order to preserve and maintain the confidentiality of certain sensitive

information, documents, and other things that have been or will be identified and

produced in this lawsuit, including but not limited to documents received from third
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 2 of 20



parties in response to subpoenas duces tecum, the parties ask the Court to enter this

Protective Order based on the following agreements, terms and conditions:

      1.     This case may require the disclosure and use of documents or other

information which one or more parties to this litigation, or a producing non-party,

may consider to be confidential or which may contain protected information.

      2.     Any party producing documents in this case, whether formally or

informally, may in good faith designate and mark documents as “confidential”

based upon a reasonable belief the documents should be afforded protection within

the meaning of Rule 26(c)(1) ), F.R.Civ.P. Examples of the types of information

and documents which may be properly considered and treated as “confidential”

include but are not limited to:

             A.     Tax returns or financial statements of a party;

             B.     Documents or information about capital transactions and equity

                    ownership of the corporate defendants;

             C.     Documents or information concerning a party’s business plan

                    or projections of sales, revenues, expenses, product

                    development or otherwise;

             D.     Documents or information that constitute, describe, or reflect a

                    party’s proprietary or trade secret processes or information;

             E.     Documents or information describing or revealing a party’s



AMENDED STIPULATED PROTECTIVE ORDER                                             PAGE 2
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 3 of 20



                    confidential business relationships with others;

             F.     Documents or information that is designated or treated as

                    confidential by an existing contract or agreement; or

             G.     Other information about a party or its business or affairs that is

                    not public and which might give competitors an unfair insight

                    or other advantage.

      3.     A party desiring to designate documents or materials as confidential

shall stamp each page with a “confidential” stamp prior to production in a manner

that will not interfere with the legibility of the document. Any documents produced

with that designation (including any physical or digital copies of the same,

regardless of format) shall, unless challenged pursuant to Paragraph 13 below, be

treated as “confidential” under this Order.

      4.     Any confidentiality designation that is inadvertently omitted during

document production may be corrected retroactively without waiving any claim of

confidentiality by providing reasonably prompt written notification to counsel for

the non-designating parties, provided that any good faith disclosure prior to the

receipt of such notification shall not be treated as a violation of this Order by virtue

of such retroactive notification. In the event of an inadvertent disclosure of

information without the appropriate designation, the designating party shall

promptly provide counsel a replacement copy of the information containing the



AMENDED STIPULATED PROTECTIVE ORDER                                               PAGE 3
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 4 of 20



appropriate designation. The non-designating party then must immediately return

or destroy the original unmarked copies.

      5.       In the event any party serves a subpoena upon any non-party (i.e., a

person or entity who is not a party to this action) commanding production of

documents, electronic information, or other materials, the following provisions

shall apply:

               A.    Any such subpoena shall be served and notice provided in

                     accordance with the requirements and procedures set forth in

                     Rule 45, F.R.Civ.P.

               B.    The non-party subpoena recipient shall have the same rights as

                     parties to designate documents as confidential under this Order

                     by stamping the documents “confidential” as described in

                     Paragraph 3 above, subject to the parties’ right to object and

                     seek a determination of confidentiality by the Court pursuant to

                     Paragraph 13 below.

               C.    Promptly after receipt of documents or information from the

                     third-party subpoena recipient, the propounding party shall

                     bates stamp the documents with identifying numbers (if the

                     documents were not so stamped by the third-party subpoena

                     recipient), and shall provide copies to all of the other parties in



AMENDED STIPULATED PROTECTIVE ORDER                                                PAGE 4
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 5 of 20



                    this matter.

             D.     All parties (including the propounding party and all of the

                    parties who receive a copy of the documents) shall maintain and

                    treat such documents as “confidential” under this Order until it

                    is determined they are not confidential by operation of

                    Paragraph 5.E below, by agreement, or by order of the Court.

             E.     Each of the parties shall have fourteen (14) days after service of

                    the copies of the subpoenaed documents pursuant to Paragraph

                    5.C above, to designate documents or portions of the documents

                    as "confidential," to the extent they have not been designated as

                    confidential by the third-party subpoena recipient. Any party

                    desiring to do so shall follow the procedure set forth in

                    Paragraph 3 above, i.e., stamp each page which is claimed to be

                    confidential with a “confidential” stamp, and produce stamped

                    copies of the documents to all other parties.

             F.     Any page or document which is timely stamped “confidential”

                    and reproduced to the other parties as provided herein shall be

                    subject to all of the terms of this Order, including but not

                    limited to the obligations to limit usage and dissemination of

                    that material (Paragraph 6 below) and the right to challenge the



AMENDED STIPULATED PROTECTIVE ORDER                                                PAGE 5
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 6 of 20



                    designation as “confidential” (Paragraph 13 below). Any page

                    or document which is not timely stamped “confidential” and

                    reproduced to the other parties as provided herein shall be

                    deemed to not be confidential.

             G.     Nothing in this Paragraph 5 is intended to modify or limit the

                    rights and procedures set forth in Rule 45 concerning

                    propounding, objecting to, and/or responding to a subpoenas

                    duces tecum, provided that, before filing any objection or

                    moving to quash any subpoena duces tecum on the grounds that

                    it seeks private, sensitive or otherwise confidential information,

                    counsel should consider whether those concerns can be resolved

                    by invoking the procedures and protections of this Order.

      6.     All documents treated as “confidential” under this Order and all

information contained therein shall be used solely for the purpose of this litigation,

including any appeal therefrom, and only as expressly provided herein. Each

person to whom any documents treated as “confidential” under this Order have

been revealed shall not, directly or indirectly, use, disclose, or disseminate, or

attempt to use, disclose, or disseminate, any of the information contained therein

except as expressly provided herein. Except as otherwise expressly provided

herein or ordered by the Court, “confidential” documents and the information



AMENDED STIPULATED PROTECTIVE ORDER                                                  PAGE 6
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 7 of 20



contained therein may be revealed only as follows:

             A.     To counsel of record and counsel's partners, associates, staff,

                    assistants, and other employees involved in this action;

             B.     To the parties and the managers, directors, officers, agents and

                    employees of a party;

             C.     Agents and representatives of insurers involved in this case;

             D.     To the Court and its personnel, under seal, pursuant to Local

                    Rule 5.2(b)(1) and (c);

             E.     To contractors specifically engaged for the limited purpose of

                    making copies of documents or organizing or processing

                    documents, including outside vendors hired to process

                    electronically stored documents;

             F.     Expert witnesses or expert consultants as is reasonably

                    necessitated by the needs of the case. Before any party or

                    counsel discloses confidential materials to an expert witness or

                    retained consultant, however, counsel shall apprise the expert or

                    consultant of the confidential nature of the documents and

                    obtain from the expert or consultant a signed writing

                    acknowledging receipt of a copy of this Order and committing

                    to abide by its terms.



AMENDED STIPULATED PROTECTIVE ORDER                                              PAGE 7
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 8 of 20



             G.     Lay witnesses as is reasonably necessitated by the needs of the

                    case. Before disclosing any confidential information to a lay

                    witness, counsel shall attempt to obtain a signed writing

                    acknowledging receipt of a copy of this Order and committing

                    to abide by its terms, but recognizing that counsel has no

                    control over certain lay witnesses, refusal of the lay witness to

                    sign such a document shall not prevent disclosure to the lay

                    witness, if, in the reasonable judgment of counsel, the material

                    must be provided to the lay witness in the course of the

                    prosecution or defense of claims in this case;

             H.     To the author or an original recipient of the document (not

                    including a person who received the document in the course of

                    this case);

             I.     To stenographers and court reporters in connection with the

                    recording of sworn testimony; and

             J.     Pursuant to Paragraph 8 below, to other persons only by written

                    consent of the producing party and/or the party claiming

                    confidentiality, or upon order of the Court and on such

                    conditions as may be agreed or ordered.

      7.     The contents of, or materials derived or obtained from, documents



AMENDED STIPULATED PROTECTIVE ORDER                                               PAGE 8
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 9 of 20



treated as “confidential” under this Order shall not be further disseminated by

anybody entitled to receive such materials, including the parties or their agents,

counsel, or independent expert(s) and consultant(s), except as provided herein.

      8.     In the event a party seeks permission to reveal any document treated

as “confidential” under this Order or any information contained therein to any

person other than those persons listed in Paragraph 6 above, the party shall, in the

first instance, seek a stipulation from counsel. In the event of a negative response,

or no response after five (5) days (or sooner in an emergency), the requesting party

may apply to the Court for such permission.

      9.     If any document treated as “confidential” under this Order or any

information contained therein is to be discussed or disclosed during a deposition,

any person not listed in Paragraph 6 above shall be excluded from attendance at the

deposition, during the time the confidential information is to be discussed.

Confidential material, including, without limitation, documents, data or oral or

written testimony, disclosed during any deposition may be designated as

“confidential” and subject to this Order by that party as confidential by indicating

on the record at the deposition that the material is confidential and subject to the

provisions of the Order. A party may also designate material disclosed at any

deposition as “confidential” and subject to this Order by notifying the opposing

party in writing, within thirty (30) days of receipt of the full and complete



AMENDED STIPULATED PROTECTIVE ORDER                                               PAGE 9
        Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 10 of 20



transcript, of the specific pages and lines of the transcript which are confidential.

Parties will consider reasonable requests for an extension of the deadline.

Deposition testimony shall be treated as confidential pending the deadline or, if

applicable, any mutually agreed-upon extended deadline for designation.

        10.   Within thirty (30) days of the conclusion of this case, counsel and the

parties shall, except as provided elsewhere in this Paragraph 10, destroy all

originals and reproductions, including both hard copies and electronic versions, of:

              A.    Any document treated as “confidential” under this Order or any

                    information contained therein;

              B.    Any originals or reproductions of portions of deposition

                    transcripts designated by a party as “confidential”; and

              C.    All writings, recordings, and photographs of whatever kind or

                    description which reveal any of the contents of confidential

                    documents.

        Notwithstanding the foregoing, counsel may retain: (1) attorney work product,

including any index that refers or relates to designated confidential information so

long as that work product does not duplicate verbatim substantial portions of

confidential documents and does not contain protected health information; and (2)

one complete set of all documents filed with the Court, including those filed under

seal.



AMENDED STIPULATED PROTECTIVE ORDER                                              PAGE 10
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 11 of 20



      Upon request after the conclusion of the case, counsel shall confirm in a

signed writing that: counsel has complied with this Order; that counsel has advised

the client(s) and expert(s) to comply with this Paragraph; and that, to the best of

counsel’s knowledge, the client(s) and the expert(s) have done so.

      11.    Insofar as the provisions of the Order restrict the communication and

use of the materials produced or exchanged in this case, such restrictions shall

continue to be binding after the conclusion of this case except that, upon notice to

the interested parties, a party may seek a Court Order affording an exception to or

relief from this Order, for good cause shown. Any attorney may use his or her

work product in subsequent litigation, provided that its use does not disclose

confidential information.

      12.    The following information shall not be deemed or designated

confidential, absent agreement by all parties:

             A.     Information that is otherwise available to the public from a

                    publicly accessible source; and

             B.     Any other information for which the Court determines there is

                    not good cause to consider and treat it as confidential.

      13.    A party may in good faith challenge the designation of any document

or part of a document as “confidential” by providing notice of such challenge to

the designating party based upon a reasonable belief that the document(s) should



AMENDED STIPULATED PROTECTIVE ORDER                                              PAGE 11
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 12 of 20



not be afforded protection with the meaning of Rule 26(c)(1), F.R.Civ.P. After

receiving notice that a designation is challenged, the designating party may seek a

protective order from the Court within fourteen (14) days, if the dispute cannot be

resolved between counsel. The burden of proving that the information has been

properly designated as confidential is on the person or entity that originally

designated the document as “confidential.”

      14.    If documents marked “confidential” are deemed to be not confidential

by operation of Paragraph 13, by other Order of the Court, or by agreement of the

parties, the producing party shall promptly produce replacement copies omitting

the confidentiality designation.

      15.    Nothing in this Order limits a party’s disclosure or use of its own

information designated as “confidential.”

      16.    Nothing herein shall constitute a waiver of the parties' rights to argue

for confidentiality or immunity against production as may otherwise be provided

by the law or to seek further protection under Rule 26, F.R.Civ.P. This Order does

not prevent any party or non-party from objecting to discovery that the responding

party or non-party believes is improper. Neither should this Order be construed as

a determination that any particular document or material is entitled to protection

under Rule 26(c), F.R.Civ.P., or otherwise exempt from production.

      17.    Nothing herein shall prohibit the use, or affect the admissibility, of



AMENDED STIPULATED PROTECTIVE ORDER                                              PAGE 12
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 13 of 20



any documents and information for purposes of this case in submissions to the

Court or in argument or examination of witnesses in hearings or at trial. Neither

does this Order limit the right of any party to object to admission of evidence on

any grounds recognized by law or the rules of evidence. Any party that anticipates

using confidential documents and information at a hearing or at trial shall notify

the Court and the other parties so that the Court can issue such orders as may be

necessary to govern the use of such documents and information.

      18.    Each document treated as “confidential” under this Order or

referencing such information filed with the Court shall, pursuant to Local Rule

5.2(b)(1) and (c), be filed:

             A.     Conventionally, in a sealed envelope or other appropriate sealed

                    container on which shall be set forth the date, the title and

                    number of this action, and the words “Filing Under Seal

                    Pursuant to Stipulated Protective Order (Doc. ___)” clearly

                    printed on the envelope or container; or

             B.     Electronically, following the directions of the clerk’s office,

                    lodging the document under seal, and serving the document on

                    all other parties by conventional means.

      19.    All parties understand that all documents relied upon by the Court in

resolving any issue before the Court, including documents filed under seal, will be



AMENDED STIPULATED PROTECTIVE ORDER                                                 PAGE 13
         Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 14 of 20



made public contemporaneously with the Court’s ruling on the issue.

      20.     Counsel for each party shall take all reasonable precautions to prevent

unauthorized or inadvertent disclosure of any document treated as “confidential”

under this Order or any information contained therein.

      21.     Any party may move the Court to modify this Order for good cause.

The parties, by their undersigned counsel, stipulate and consent to the entry of this

Order.

      22.     Any party producing documents in this case, whether formally or

informally, may in good faith designate and mark documents as “Confidential: No

Copies or Distribution” based upon a reasonable belief that the documents should

be afforded protection within the meaning of Rule 26(c)(1), F.R.Civ.P., and which

comprise or contain sensitive information that, if intentionally or inadvertently

disclosed, could be used by a nonparty to obtain a competitive advantage over the

producing party. The parties agree, without limitation, that the following categories

of information qualify for the designation “Confidential: No Copies or

Distribution”:

              A.    Documents or information concerning a party’s business plan

                    or projections of sales, revenues, expenses, product

                    development, or otherwise;

              B.    Documents or information that constitute, describe, or reflect a



AMENDED STIPULATED PROTECTIVE ORDER                                            PAGE 14
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 15 of 20



                    party’s proprietary or trade secret processes or information;

             C.     Documents or information describing or revealing a party’s

                    confidential business relationships with others;

             D.     Documents or information that is designated or treated as

                    confidential by an existing contract or agreement; and

             E.     Other information about a party or its business or affairs that is

                    not public and that might give competitors an unfair insight or

                    other advantage.

      23.    Except as otherwise provided or ordered by the Court, documents

designated “Confidential: No Copies or Distribution” and the information

contained therein shall be produced in hard-copy form, shall be maintained only at

the office of counsel for any non-producing party and no physical or electronic

copies will be made of information so designated absent stipulation or court Order.

A party may in good faith challenge any designation of “Confidential: No Copies

or Distribution”; however, the burden of proving that the information has been

improperly designated remains on the designating party in the same manner as

provided in paragraph 13 of this Protective Order and the designating party may

seek a protective order regarding information designated as “Confidential: No

Copies or Distribution.” The information designated as “Confidential: No Copies

or Distribution” may only be inspected in its flash drive electronic form or in its



AMENDED STIPULATED PROTECTIVE ORDER                                              PAGE 15
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 16 of 20



hard-copy form and may be revealed only as follows:

             A.     To counsel of record and counsel’s partners, associates, staff,

                    assistants, and other employees involved in this action;

             B.     To the parties and the managers, directors, officers, agents and

                    employees of a party;

             C.     To agents and representatives of insurers involved in the case

                    consultants as is reasonably necessitated by the needs of the

                    case. Before any party or counsel discloses confidential

                    materials to an agent or representative of an insurer, however,

                    counsel shall apprise the agent or representative of the

                    confidential nature of the documents and obtain from the agent

                    or representative a signed writing acknowledging receipt of a

                    copy of this Order and committing to abide by its terms.

             D.     To the Court and its personnel, under seal, pursuant to Local

                    Rule 5.2(b)(1) and (c);

             E.     To expert witnesses or expert consultants as is reasonably

                    necessitated by the needs of the case. Before any party or

                    counsel discloses confidential materials to an expert witness or

                    retained consultant, however, counsel shall apprise the expert or

                    consultant of the confidential nature of the documents and



AMENDED STIPULATED PROTECTIVE ORDER                                              PAGE 16
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 17 of 20



                    obtain from the expert or consultant a signed writing

                    acknowledging receipt of a copy of this Order and committing

                    to abide by its terms.

             F.     To the author or an original recipient of the document (not

                    including a person who received the document in the course of

                    this case); and

             G.     To stenographers and court reporters in connection with the

                    recording of sworn testimony.

      Documents treated as “Confidential: No Copies or Distribution” may be

produced via flash drive rather than hard-copy form. If documents are produced via

flash drive, counsel may view the files electronically, and may print a hard-copy

from any flash drive for review as provided in this paragraph 23 or filing with the

Court as provided in 25, but shall not save or transfer them to another hard drive or

medium, and shall otherwise treat the documents as provided herein.

      24.    Documents designated “Confidential: No Copies or Distribution”

shall be free of redactions, except for those required by Rule 5.2, Fed. R. Civ. P.

      25.    If filed, documents treated as “Confidential: No Copies or

Distribution” shall be filed conventionally, in a sealed envelope or other

appropriate sealed container on which shall be set forth the date, the title and

number of this action, and the words “Filing Under Seal Pursuant to Stipulated



AMENDED STIPULATED PROTECTIVE ORDER                                                PAGE 17
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 18 of 20



Protective Order (Doc. ___)” clearly printed on the envelope or container.

      26.    Notwithstanding paragraph 10 of this Protective Order, counsel and

the parties shall, within thirty (30) days of the conclusion of this case, destroy all

documents treated as “Confidential: No Copies or Distribution,” and counsel and

the parties may not retain any information so designated, whether or not such

documents have been filed with the Court.

      27.    Except as otherwise provided in paragraphs 22–26, the paragraphs of

this Protective Order pertaining to “confidential” designations (paragraphs 1–21)

shall apply equally to “Confidential: No Copies or Distribution” designations.




AMENDED STIPULATED PROTECTIVE ORDER                                               PAGE 18
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 19 of 20



      Dated this 16th day of November, 2020


                                      /s/ Robert K. Baldwin
                                      Robert K. Baldwin
                                      J. Devlan Geddes
                                      Goetz, Baldwin & Geddes, P.C.
                                      35 North Grand
                                      P.O. Box 6580
                                      Bozeman, MT 59771-6580

                                      Attorneys for Defendants Mark Kozubal and
                                      the Entity Defendants

                                      /s/ Michael G. Black
                                      Michael G. Black
                                      Beck Amsden & Stalpes, PLLC
                                      1946 Stadium Drive, Suite 1
                                      Bozeman, MT 59715

                                      /s/ Julieann McGarry
                                      Julieann McGarry
                                      McGarry Law PC
                                      107 East Oak St. #3C
                                      Bozeman, MT 59715

                                      Attorneys for Plaintiff Patricia McGown

                                      /s/ James P. Molloy
                                      James P. Molloy
                                      Gallik Bremer & Molloy, P.C.
                                      777 East Main Street, Suite 203
                                      P.O. Box 70
                                      Bozeman, MT 59771-0070

                                      Attorney for Defendant William Inskeep




AMENDED STIPULATED PROTECTIVE ORDER                                        PAGE 19
       Case 2:20-cv-00020-BMM Document 70 Filed 12/01/20 Page 20 of 20



APPROVED AND ADOPTED

      Dated this 1st day of December, 2020




AMENDED STIPULATED PROTECTIVE ORDER                                      PAGE 20
